Citation Nr: 1335703	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  10-31 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for strain of the lumbosacral spine.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3. Entitlement to an initial compensable rating for residuals of furuncles of the right groin.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1995 to May 2007.  The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Chicago, Illinois.  The RO in St. Louis, Missouri has current jurisdiction.

In April 2011, the Veteran requested a hearing before a Decision Review Officer (DRO) at his local RO.  He withdrew this DRO hearing request in August 2012.

Claims for service connection for rhinitis and sinusitis and otitis media of the right ear were also perfected.  These claims were subsequently granted in a rating decision of February 2013.  As such, they are no longer in appellate status.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board notes that the psychiatric claim on appeal has been developed as a claim for PTSD.  The Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim has been recharacterized to include any psychiatric disorder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In March 2013, both the Veteran and his attorney submitted correspondence wherein they requested either a travel board or video-conference hearing before a member of the Board at the local RO.

The failure to afford the Veteran a hearing would amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) (2013).  Therefore, the Veteran should be scheduled for a hearing before the Board at the RO in St. Louis, Missouri.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



